     Case 1:17-cr-00140-NONE-SKO Document 97 Filed 10/26/20 Page 1 of 3


 1   McGREGOR W. SCOTT
     United States Attorney
 2   DAVID L. GAPPA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 4   Telephone: (559) 497-4000
     E-mail: david.gappa@usdoj.gov
 5
     NADIA C. PRINZ
 6   Trial Attorney
     U.S. Dept. of Justice, Criminal Division
 7   Child Exploitation and Obscenity Section
     1400 New York Avenue NW, Suite 600
 8   Washington, DC 20005
     Telephone: (202) 514-3740
 9   E-mail: nadia.prinz@usdoj.gov

10   Attorneys for Plaintiff
     United States of America
11

12                                       UNITED STATES DISTRICT COURT

13                                      EASTERN DISTRICT OF CALIFORNIA

14

15   UNITED STATES OF AMERICA,                          Case No. 1:17-CR-00140-NONE-SKO

16                                       Plaintiff,     PRELIMINARY ORDER OF
                                                        FORFEITURE
17                              v.

18   JACOB ERIC BLANCO,

19                                       Defendant.

20
21            Based upon the plea agreement entered into between plaintiff United States of America

22   and defendant Jacob Eric Blanco, it is hereby ORDERED, ADJUDGED and DECREED as

23   follows:

24            1.        Pursuant to 18 U.S.C. § 2253, defendant Jacob Eric Blanco’s interest in the

25   following property shall be condemned and forfeited to the United States of America, to be

26   disposed of according to law:

27                      a. Custom built computer tower, seized from defendant by law enforcement on or

28                          about May 5, 2017;
      PRELIMINARY ORDER OF FORFEITURE                     1
     Case 1:17-cr-00140-NONE-SKO Document 97 Filed 10/26/20 Page 2 of 3


 1                     b. Galaxy S7 cellular telephone with serial number 357752071773928, seized

 2                          from defendant by law enforcement on or about May 5, 2017;

 3                     c. Asus Monitor with serial number E8LMTF069631, seized from defendant by

 4                          law enforcement on or about May 5, 2017;

 5                     d. Asus Monitor with serial number E8LMTF068204, seized from defendant by

 6                          law enforcement on or about May 5, 2017; and

 7                     e. Apple iPad Mini, model A1489, serial number F9FSTRM0FCM9.

 8           2.        The above-listed assets constitute property which contain visual depictions that

 9   have been mailed, or have been shipped or transported using any means or facility of interstate or

10   foreign commerce or in or affecting interstate or foreign commerce, or which were reproduced

11   using materials which have been mailed or so shipped or transported, by any means in violation

12   of 18 U.S.C. §§ 2251(a) and (e) and 18 U.S.C. §§ 2252(a)(2) and (b)(1).

13           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

14   to seize the above-listed property. The aforementioned property shall be seized and held by the

15   U.S. Customs and Border Protection, in its secure custody and control.

16           4.        a.       Pursuant to 18 U.S.C. § 2253(b), incorporating 21 U.S.C. § 853(n), and

17   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

18   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

19   such manner as the Attorney General may direct shall be posted for at least thirty (30)

20   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The
21   United States may also, to the extent practicable, provide direct written notice to any person

22   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

23   substitute for published notice as to those persons so notified.

24                     b.       This notice shall state that any person, other than the defendant, asserting

25   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

26   days from the first day of publication of the Notice of Forfeiture posted on the official
27   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

28   whichever is earlier.
     PRELIMINARY ORDER OF FORFEITURE                        2
     Case 1:17-cr-00140-NONE-SKO Document 97 Filed 10/26/20 Page 3 of 3


 1           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

 2   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all

 3   interests will be addressed.

 4   IT IS SO ORDERED.
 5
         Dated:      October 23, 2020
 6                                                          UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        3
